Citation Nr: 0422571	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1957 
to December 1957 and served on active duty from January 1958 
to January 1966.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied entitlement to service 
connection for tinnitus.  

In December 2003, the veteran testified before a Decision 
Review Officer at a hearing held at the RO in St. Louis, 
Missouri.  

Issues not in appellate status

In the June 2003 rating decision, the RO also granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating.  The veteran disagreed with 
the noncompensable rating assigned for bilateral hearing loss 
and thereafter perfected his appeal.  However, during his 
December 2003 hearing, the veteran submitted a signed 
statement withdrawing his appeal on the issue of the rating 
assigned his service-connected bilateral hearing loss.  See 
38 C.F.R. § 20.204 (2003).  The issue of entitlement to a 
compensable rating for bilateral hearing loss is therefore 
not before the Board.
 
On review of the record, the Board further notes that in an 
April 2004 rating decision the Lincoln RO denied service 
connection for vertigo.  To the Board's knowledge, the 
veteran has not disagreed with that decision, and that issue 
therefore is not before the Board.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. § 7105, 
filing of a notice of disagreement initiates appellate review 
in VA administrative adjudication process, and the request 
for appellate review is completed by claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the  
veteran if further action is required on his part.


REMAND

The veteran is seeking service connection for tinnitus.  The 
RO denied the claim on a direct basis because tinnitus was 
not documented in service.  The RO further concluded that 
service connection was not warranted on a secondary basis in 
that it was not caused by the veteran's service-connected 
diabetes mellitus; the RO noted by way of explanation that 
the veteran had complained of tinnitus since at least the 
1970s but he  was not diagnosed as having diabetes mellitus 
until 1999.  

Reasons for remand

Additional evidentiary development

The veteran's representative, citing Allen v. Brown, 7 Vet. 
App. 439 (1995), has argued that consideration should be 
given to the effect of a service-connected disability causing 
worsening of the non-service-connected condition.  The Board 
agrees that such consideration should be given and will 
therefore remand thus case for additional medical opinions 
concerning whether the veteran's tinnitus was caused or 
chronically worsened by his service-connected bilateral 
hearing loss and/or his service-connected diabetes mellitus.  
In addition, the Board will request that the veteran provide 
or identify any additional evidence that he believes may be 
pertinent to his claim.  

VCAA concerns

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The RO has not provided the veteran with notice of the 
evidence required to substantiate a claim for service 
connection for tinnitus on a secondary basis.  The veteran 
should therefore be notified that evidence needed to 
substantiate such a claim on a direct or a secondary basis.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  
  
Accordingly, the Board is remanding this case to the Veterans 
Benefits Administration (VBA) for the following actions.  

1.	VBA should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care 
providers, VA and non-VA, from which 
he has received treatment or 
evaluation of tinnitus at any time 
since service.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file identified records that 
have not been secured previously.  In 
any event, the VBA should obtain and 
associate with the claims file all VA 
treatment records and any hospital 
summaries for the veteran from the 
John Cochran VA Medical Center in St. 
Louis, Missouri, dated from March 2004 
to the present.  VBA should request 
the veteran that he provide any 
evidence in his possession that 
pertains to his claim.          

2.	VBA should, in addition, explicitly 
notify the veteran that evidence 
needed to substantiate his claim for 
service connection for tinnitus on a 
both a direct and a secondary direct, 
to include submitting evidence 
supporting the existence of such 
disability during service and medical 
evidence which indicates that the 
veteran's tinnitus had its onset in 
service, is causally related to an 
identified incident of service, or has 
been caused or chronically worsened by 
his service-connected bilateral 
hearing loss and/or his service-
connected diabetes mellitus.  The 
veteran should be notified that VA 
will arrange for an examination and 
obtain a medical opinion, but that it 
is ultimately the veteran's own 
responsibility to obtain evidence that 
substantiates his claim.
 
3.  Thereafter, the VBA should arrange 
for VA examination of the veteran to 
determine the existence, nature and 
etiology of any current tinnitus.  All 
indicated studies should be performed.  
After examination and review of the 
medical records, the examiner should 
provide an opinions as to whether it 
is at least as likely as not that the 
veteran's current tinnitus had its 
onset in service, is causally related 
to service, and whether it is at least 
as likely as not that the veteran's 
tinnitus was caused or has been 
chronically worsened by his service-
connected bilateral hearing loss 
and/or his service-connected diabetes 
mellitus.  A report of the examination 
should be associated with the 
veteran's VA claims folder.

4.  After undertaking any additional 
development deemed warranted by the 
state of the record at that time, the 
VBA should readjudicate entitlement to 
service connection for tinnitus on a 
direct and secondary basis, including 
giving appropriate consideration to 
Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefit sought on 
appeal is not granted, VBA should 
issue a supplemental statement of the 
case and the veteran and his 
representative should be provided the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take not 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




